Citation Nr: 0028127	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability evaluation, to 
include a compensable initial disability evaluation for 
residuals of a lumbar spine injury.

2. Entitlement to an increased disability evaluation, to 
include a compensable initial disability evaluation for 
residuals of a right shoulder injury.

3. Entitlement to an increased disability evaluation, to 
include a compensable initial disability evaluation for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1993 to 
August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 1997, by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the appellant, in her VA Form 9, 
Substantive Appeal received by VA in January 1998, 
specifically limited her appeal to the issues on the title 
page of this decision.  The RO listed the additional issues 
of entitlement to service connection for hearing loss, a 
mental disorder and spondylolysis as well as entitlement to 
an increased disability evaluation for tinnitus on its August 
1999, Supplemental Statement of the Case.  However, in the 
absence of a timely Substantive Appeal for these issues, 
appellate jurisdiction has not been established and they will 
not be addressed in the following decision.  The Board notes 
that the appellant's accredited representative, in statements 
dated April 13, 1999 and May 1, 2000, respectively, discussed 
only the three issues properly on appeal to the Board.

The Board it has recharacterized the issues of entitlement to 
increased ratings for residuals of a lumbar spine injury, 
right shoulder injury and cervical spine injury in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had treated 
the issue as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a Statement of the Case.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating 
awarded for these conditions.  However, the RO's February 
1997, Statement of the Case, August 1997 and August 1999 
Supplemental Statements of the Case provided the appellant 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluations for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that she is aware that her appeal involves the RO's 
assignment of the initial disability evaluations.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to the disabilities at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. In February 1997, the RO granted service connection for 
residuals of a lumbar spine injury, residuals of a right 
shoulder injury and residuals of a cervical spine injury; 
it was noted that a 10 percent evaluation was assigned for 
the lumbar spine disability which was not considered to be 
permanent and was subject to a future review examination.

2. In December 1998, the appellant was scheduled for a VA 
examination to evaluate her lumbar spine disability; 
documentation reflects that the appointment was 
rescheduled pursuant to the appellant's request, but that 
she failed to report for the rescheduled examination and 
also failed to report for a subsequent examination.

3. There is no evidence of record of "good cause" which 
would excuse the appellant's failure to report for the 
above VA examinations.

4. In August 1999, the RO reduced the appellant's 10 percent 
evaluation for the lumbar spine disability to the 
noncompensable level effective from August 1st, 1999, based 
upon the appellant's failure to report for examination.

5. The appellant's right shoulder disorder is manifested by 
complaints of pain after activity with forward elevation 
and abduction from 0 to 180 degrees, internal and external 
rotation from 0 to 90 degrees and no abnormalities on x-
ray examination.

6. The appellant's cervical spine disorder is manifested by 
complaints of pain in her neck with normal curvature, 
forward flexion to 65 degrees, extension to 75 degrees, 
lateral flexion to 40 degrees and rotation to 55 degrees 
and no abnormalities on x-ray examination.



CONCLUSIONS OF LAW

1. The appellant's claim for an increased disability 
evaluation for a lumbar spine disorder is denied due to 
her failure to report, without good cause, for the 
scheduled VA examinations.  38 C.F.R.§§ 3.1(q), 3.655(b) 
(1999).

2. The criteria for a compensable disability evaluation for a 
right shoulder disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, Diagnostic Code 5299-5203 (1999).

3. The criteria for a compensable disability evaluation for a 
cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, Diagnostic Code 5299-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Increased Disability Evaluations

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  

Residuals of a Lumbar Spine Injury

Review of the record reveals that the RO granted service 
connection for residuals of a lumbar spine injury in February 
1997.  At that time, a 10 percent evaluation was assigned 
based upon the appellant's demonstrated painful/slightly 
limited lumbar spine motion.  It was further noted that since 
there was a likelihood of improvement, the assigned 
evaluation was not considered permanent and was subject to a 
future review examination.

In December 1998, the appellant was scheduled for a follow-up 
examination in an effort to determine the nature and severity 
of the lumbar spine disability.  Documentation within the 
record reflects that the appellant contacted VA and requested 
that the examination be rescheduled.  However, although the 
examination was rescheduled pursuant to her request, the 
appellant failed to report for the examination.  A third 
examination date was set and the appellant again failed to 
report for that examination.

In January 1999, the RO proposed reduction of the 10 percent 
disability evaluation for residuals of a lumbar spine 
disability based upon the appellant's failure to report for 
the examination.  In August 1999, the RO reduced the 10 
percent evaluation to the noncompensable level effective from 
August 1st, 1999.  Pursuant to 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, without evidence of 
"good cause" the claim shall be denied.  In this case, 
there has been no offering of evidence to confirm "good 
cause" for the appellant's failure to report for the 
scheduled examinations.  Examples of "good cause" include 
illness or hospitalization, or death of an immediate family 
member.  In view of these circumstances, the Board concludes 
that the current level of severity of the service-connected 
residuals of a lumbar spine injury cannot be determined 
without an updated examination.

Accordingly, the appellant's claim to increased disability 
evaluation for residuals of a lumbar spine injury is denied.

Residuals of a Cervical Spine Injury

The appellant's cervical spine disability is currently 
evaluated pursuant to Diagnostic Code 5290, which provides 
for ratings based upon limitation of cervical spine motion.  
Where the record reflects a slight limitation of cervical 
spine motion, a 10 percent evaluation is warranted.  A 
moderate limitation of motion warrants a 20 percent 
evaluation and a severe limitation warrants a 30 percent 
evaluation.

The objective medical evidence of record consisting of the VA 
examination report dated in October 1996 and VA outpatient 
treatment reports dated in 1997 reflects that the appellant's 
cervical spine range of motion is normal.  Furthermore, on x-
ray examination in October 1996, the vertebral heights, disc 
spaces and intervertebral foramina were unremarkable and the 
examining radiologist indicated that it was a normal study.  
Although she has testified that she experienced difficulty 
moving her head due to neck pain, the objective evidence of 
record fails to document the presence of a compensable 
limitation of motion or other functional impairment.

In reaching this conclusion, the Board has carefully 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant's disability is 
essentially manifested by complaints of occasional pain with 
movement of her head.  However, in the absence of any 
additional evidence to establish the presence of limitation 
of cervical spine motion, or other symptomatology which would 
support the finding of functional impairment such to warrant 
a compensable evaluation, entitlement to an increased 
evaluation is not shown.

Residuals of a Right Shoulder Injury

The appellant's right shoulder disability is currently 
evaluated as analogous to impairment of the clavicle or 
scapula pursuant to Code 5203.  Where there is malunion of 
the clavicle or scapula, a 10 percent evaluation is 
warranted.  Where there is nonunion without loose movement, a 
10 percent evaluation is warranted.  Where there is nonunion 
with loose movement, a 20 percent evaluation is warranted and 
where there is dislocation, a 20 percent evaluation is 
warranted.  Other potentially relevant Codes include 5201, 
which provides for evaluation on the basis of limitation of 
motion of the arm, and 5202, which contemplates impairment of 
the humerus.  

After careful review of the evidence of record including the 
appellant's testimony offered at her hearing before a Hearing 
Officer in April 1997, the Board concludes that entitlement 
to a compensable disability evaluation for residuals of a 
right shoulder injury is not warranted.  The objective 
medical evidence of record, consisting of findings noted on 
VA orthopedic examination in October 1996 and VA outpatient 
treatment reports dated in 1997, fail to document the 
presence of functional impairment manifested by limitation of 
motion or other symptomatology such to support a compensable 
evaluation.  While the appellant has testified to 
experiencing pain in her shoulder which limits her ability to 
reach for items, objective findings on physical examination 
revealed normal shoulder range of motion and no abnormalities 
on x-ray examination.  There is no additional evidence of 
record to establish the presence of malunion of the clavicle, 
scapula or humerus nor to confirm the presence of any 
compensable limitation of arm motion.

The Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in Deluca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by complaints of 
occasional pain with reaching movements.  However, in the 
absence of any additional evidence to establish the presence 
of limitation of arm motion, or other symptomatology which 
would support the finding of functional impairment such to 
warrant a compensable evaluation, entitlement to an increased 
evaluation is not shown.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

